Title: George Washington to the Cabinet, 18 April 1793
From: Washington, George
To: Cabinet



Sir
Philadelphia April 18th. 1793.

The posture of affairs in Europe, particularly between France and Great Britain, places the United States in a delicate situation; and requires much consideration of the measures which will be proper for them to observe in the War between those Powers. With a view to forming a general plan of conduct for the Executive, I have stated and enclosed sundry questions to be considered preparatory to a meeting at my house to morrow; where I shall expect to see you at 9’o clock, and to receive the result of your reflections thereon.

Go: Washington

